Citation Nr: 1311621	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which-in pertinent part, denied the benefit sought on appeal.

In October 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO completed the development directed in the October 2012 remand by seeking to obtain additional records and arranging an additional medical review of the claims file.

2.  The preponderance of the evidence shows the Veteran's tinnitus did not have its clinical onset during active service nor is it causally related to his active service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in April 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims. 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records.  Additionally, the Veteran has been afforded proper VA examinations in July 2009 and May 2012.  The Board remanded to make certain all existing treatment records have been obtained.  An October 2012 RO letter informed the Veteran of that fact.  The Veteran did not identify any additional sources of records.  Hence, no additional records were obtained.  The RO did, however, arrange the additional medical review as directed in the Board remand.  Thus, VA has complied with the duty to assist the Veteran, as any further request for records would likely be futile.  See 38 C.F.R. § 1.359 (c)(2).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his/her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden, 381 F.3d at 1167; Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), if the condition is a "chronic disease" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
In relevant part, 38 U.S.C.A. § 1154(a)  requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as tinnitus as a disorder of the central nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  See VAOPGCPREC No. 2-2003 (May 22, 2003).  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Analysis

The Veteran asserts he has tinnitus, commonly referred to as ringing of the ears, due to noise exposure during service.  In statements submitted with his October 2009 notice of disagreement and his May 2010 VA Form 9, he asserted his tinnitus began within three to four months after his discharge from service, but as it was barely audible and intermittent, he learned to deal with it, and it worsened gradually over the years, until it became such a distraction and annoyance, even waking him from sleep, that he sought medical attention.

Service treatment records note a number of instances where the Veteran complained of, and was treated for, ear problems in April 1964, which were diagnosed as otitis media and an upper respiratory infection.  The Veteran indicated a prior history of ear, nose, or throat, trouble on his March 1966 Report of Medical History for his examination at separation.  No further details were provided in Block 39, except for the examiner's stamp that the positive answers were found to be of no medical significance.  Hence, there is no indication the Veteran complained of ringing of the ears.  The March 1966 Report Of Medical Examination For Separation reflects that the Veteran's ears were normal.

The July 2009 VA examination report reflects the Veteran's report of having experienced tinnitus for three to four years.  The examiner found that, since the Veteran's tinnitus complaints did not begin until three to four years prior to the examination and "can be may be" associated with the Veteran's Meniere's disease, it was not likely that this condition was a result of military noise exposure.  In light of the fact the Board deemed the opinion less than clear, especially as concerned the Meniere's disease, the Board remanded for additional input from the examiner.

The December 2012 examination report reflects the examiner conducted another review of the claims file.  The examiner noted the in-service treatment in April 1964 for otitis media, and that the VA records in the claims file started in 2004.  The relevant VA outpatient records are as follows: a May 2004 entry related to evaluation for hearing aids notes occasional tinnitus in the right ear times three to four weeks.  A May 2004 ENT entry notes a one-month history of right intermittent tinnitus.  A May 2008 ENT entry notes the Veteran denied significant tinnitus.  The examiner also noted the fact that there was no documented diagnosis of Meniere's disease.  An October 2008 VA neurological entry notes the Veteran reported vertigo started two years earlier.  The examiner noted the Veteran's report that his tinnitus started within three to four months after discharge, but also noted the absence of any medical documentation, and the fact of the absence of a diagnosis of Meniere's disease.  Based on the earlier examination and the additional review of the claims file, the examiner opined it was not at least as likely as not that the Veteran's tinnitus was causally related to his active service as reported by the Veteran.  The examiner also opined it was not at least as likely as not that the Veteran's tinnitus was causally related to Meniere's disease, as there is no diagnosis of that disorder.

The Veteran's assertions are set forth above, and they are competent evidence on the issue of a connection to active service.  38 C.F.R. § 3.159(a)(2).  His report of a continuity of symptoms that date from within the applicable presumptive period could serve to provide the nexus between active service and his current disability, especially since tinnitus is generally diagnosed on the basis of the subjective reports of the patient.  Barr, 21 Vet. App. 303.  The Board also notes the Veteran's lay reports may not be rejected solely because of the absence of medical documentation.  Davidson, 581 F.3d 1313.  The totality of the evidence of record, however, convinces the Board that the Veteran's recent testimony that there was a continuity of symptomatology that began three to four months after active service are less credible than the contemporaneous records that indicate the disability began long after service.

The Veteran's outpatient records consistently note the Veteran's reports that his tinnitus had its onset many years after his active service.  The Board can discern no reason why the noted reports should be disregarded.  Thus, on the basis of the entire record, including the VA examiner who considered the entire history, including the Veteran's reports, see Buchanan, at 1336-7 (holding Board may find lay evidence lacks credibility where it is contradicted by the contemporaneous record), the Board rejects the Veteran's lay assertions.

In light of the findings above, there is no factual basis for service connection on a presumptive or direct basis.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Therefore, the Board finds the preponderance of the evidence is against a finding that the Veteran's tinnitus had its onset in active service or is otherwise causally connected to his active service.  Thus, the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


